Citation Nr: 0021739	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  97-20 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
right knee lateral meniscectomy, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from July 1976 to July 
1980, and from April 1982 to December 1984.  He also had a 
period of unrecognized service from September 1987 to 
December 1991.

This matter comes before the Board of Veterans' Appeals (the 
Board) following a July 1998 Board Remand, which required 
that a VA examination be conducted to evaluate the severity 
of the appellant's right knee disorder.  The case is on 
appeal from a decision of the Montgomery, Alabama Regional 
Office (RO).

In April 2000, a videoconference hearing was held before the 
undersigned Board member.  A transcript of the hearing 
testimony has been associated with the claims file.


REMAND

The Board has a duty to assist the appellant in the 
development of facts pertinent to his claim for an increased 
evaluation for a service-connected left knee disorder and 
ensure full compliance with due process.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.159 (1999).  
This duty to assist involves obtaining potentially relevant 
medical reports.  Lind v. Principi, 3 Vet. App. 493, 494 
(1992) (federal agencies); White v. Derwinski, 1 Vet. App. 
519, 521 (1991) (private records); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992) (Social Security records).  It also 
includes a thorough and contemporaneous medical examination, 
especially where it is necessary to determine the current 
level of disability.  Peters v. Brown, 6 Vet. App. 540, 542 
(1994); Abernathy v. Principi, 3 Vet. App. 461 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  It is noted that the claim has been adjudicated as 
well grounded by the RO and the Board agrees.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371 (1993).  Moreover, the Board is mindful that if an 
examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  Ardison v. Brown, 6 Vet. 
App. 405, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).

The Board finds the record as it stands is insufficient for 
purposes of rendering an objectively supported evaluation as 
to the nature of the appellant's complaints and, thus, to 
evaluate the claim on appeal.  Although the Board remanded 
the case in July 1998 for a VA examination of the right knee, 
in view of the medical evidence received to date, the 
contentions advanced, and the posture of the case at this 
time, the Board finds that additional development is 
indicated.  

Specifically, in a January 1998 statement, the appellant's 
representative raised the issue of an assignment of a 
separate rating for arthritis of the right knee.  The VA 
General Counsel has addressed the question of multiple 
ratings when evaluating knee disabilities.  VAOPGCPREC 23-97 
(July 1, 1997).  The VA General Counsel held that arthritis 
and instability of the knee may be rated separately under 
diagnostic codes 5003 and 5257.  In this regard, the report 
of the VA orthopedic examination conducted in September 1996 
included a diagnosis of chronic pain and limping secondary to 
"significant" degenerative joint disease in the right knee.  
X-rays of the right knee, associated with the September 1996 
VA orthopedic examination, showed early degenerative changes.  
However, the X-rays associated with the February 1999 VA 
examination, given pursuant to a July 1998 Board Remand, 
indicate that "no significant degenerative joint disease 
changes are noted on either side."  The appellant's 
representative has requested clarification regarding the 
existence and severity of degenerative joint disease, and 
Board concludes that these seemingly conflicting reports do 
require clarification.

Additionally, at the April 2000 videoconference hearing, the 
appellant's representative stated that the most recent 
February 1999 examination does not indicate where pain was 
indicated in the range of motion test administered to the 
appellant.  For these reasons, and in light of the 
appellant's claim that his right knee disorder has worsened, 
the Board finds that an additional examination is in order.

Finally, at his April 2000 videoconference hearing, the 
appellant indicated that he had been seen in the emergency 
room at the Tuscaloosa VAMC in November 1999 and in January 
2000.  And in his April 2000 Statement in Support of Claim 
(VA Form 21-4138), the appellant requested that the VA obtain 
all of his treatment records from the Tuscaloosa VAMC and the 
Birmingham VAMC from September 1998 to the present.  The VA 
treatment records are deemed to be evidence of record, and a 
determination on the merits of the veteran's appeal cannot be 
made without consideration of that evidence.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should obtain all 
pertinent VA treatment records 
relating to the appellant, 
including records of the 
appellant's treatment at the VA 
Medical Center in Tuscaloosa and 
Birmingham since 1998, to include 
emergency room records from 
November 1999 and January 2000.

2.  The RO should schedule the 
veteran for another VA orthopedic 
examination.  The entire claims 
folder must be made available to 
and be reviewed by the examiner.  
All necessary tests and studies 
should be conducted and the 
examiner should review the 
results of any testing prior to 
completion of the report.  The 
physician should provide complete 
rationale for all conclusions 
reached and should specifically 
express an opinion on the 
following questions:

a.  What is the range of right 
knee motion, describing any 
limiting factors.  If the veteran 
experiences pain on motion, the 
physician should express an 
opinion as to the credibility of 
the complaints and the specify 
the evidence on which he bases 
his assessment.  The doctor 
should report at what point in 
the range of motion any pain 
appears and how it affects 
motion.

b. Describe all functional loss 
affecting the right knee 
including more movement than 
normal (instability), any 
locking, weakened movement, 
fatigability and lack of 
endurance, incoordination, 
swelling, deformity, atrophy of 
disuse, disturbance of locomotion 
or interference with weight 
bearing.  If possible, the 
examiner should describe the 
functional impairment in terms of 
the degree of additional range-
of-motion lost.

c. Describe the nature and 
severity of the appellant's 
degenerative joint disease in the 
right knee.

3.  After the development 
requested above has been 
completed to the extent 
possible, the RO should 
readjudicate the issue in 
appellate status, to include 
consideration of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 (1999) in 
evaluating the increased rating 
claim.  The RO should also 
consider whether an additional 
disability rating is warranted 
under a separate diagnostic code 
for arthritis of the right knee.  
See VAOPGCPREC 23-97 (July 
1997).  ).  If the benefit 
sought remains denied, a 
supplemental statement of the 
case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




